                                            ATTORNEYS AT LAW
                                      500 NORTH SHORELINE, SUITE 900
                                        CORPUS CHRISTI, TEXAS 78401
                                             -------------------------------------------
                                                     Austin Office:
                                      6207 Bee Caves Rd, Suite 120, Austin, Texas 78746

SHELBY A. JORDAN                                                                               TELEPHONE: (361) 884-5678
Board Certified                                                                                 FACSIMILE: (361) 888-5555
Business Bankruptcy Law                                                                             sjordan@jhwclaw.com
Texas Board of Legal Specialization, and
American Bankruptcy Board of Certification

                                                    September 29, 2019

Brian T. Cumings                                                                  via email: bcumings@gdhm.com
GRAVES, DOUGHERTY, HEARON & MOODY
401 Congress Avenue, Suite 2700
Austin, TX 78701

Sabrina L. Streusand                                                              via email: streusand@slollp.com
Streusand Landon Ozburn & Lemmon, LLP
LLP 1801 S. MoPac Expressway, Suite 320
Austin, TX 78746

                                                  Re:   In re Orly Genger, Chapter 7 19-10926-tmd, Party
                                                  Subpoena to Produced certain documents as attached.

Dear Mr. Cumings and Ms. Streusand:

Enclosed herewith and attached hereto are subpoenas (the “Subpoenas”) intended to allow this
Firms clients, D&K GP, LLC and Dalia Gender, both parties in interest in the above proceedings
(the “Clients”) to adequately and timely prepare for the Contested Matters. Both Client intend to
respond and participate, as the case may be, the proceedings, including the Contested Matters set
out in the Subpoenas.

It is the intention of this request that this Firm to obtain your client’s consent to the production of
your respective client’s documents previously withheld from public view and filed under seal, or
redacted in pleadings and filings, or that may be later withheld or redacted. It is not intended that
you marshal and produce such documents at the time indicated in the Subpoenas if you simply
agree that upon execution of all necessary confidentiality agreements currently burdening these
documents with copies circulated to each of you, those documents will be made available to the
Firm. Ms. Streusand, on behalf of her client(s) consented to this request, subject to your consent
and the execution by this Firm (and its professionals or experts) of the confidentiality agreement.

The short deadline for production is the result of your client’s filings and requests for relief,
                                   Exhibit
                                                     exhibitsticker.com




                                       3
Brian T. Cumings
Sabrina Streusand
September 29, 2019
Page 2


including expedited relief, with the understanding that with your consent the actual production will
not be necessary. Access to these documents timely is absolutely necessary for the preparation of
an adequate response to the various requests for relief. I want to emphasize that without your
agreement and consent, not only will it be necessary to seek expedited relief from the Bankruptcy
Court, but also necessary to seek an extension of time for any response to any pleading seeking
relief by any party refusing to consent.

I am available at any time September 30, 2019 to discuss this request and the Subpoenas and
encourage each of you to let me know any issues I need to further address in order to obtain copies
of these documents. If you require actual service of these Subpoenas on you personally, simply
call my cell phone 361 779 4678 and let me know a time and place for such service.

                                                     Sincerely,

                                                            /S/
                                                     Shelby A. Jordan
                                                     Attorney’s signature
